             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WAYNE MYERS,                                        No. 4:19-CV-01349

             Plaintiff,                             (Judge Brann)

      v.

MAHONING TOWNSHIP and
WILLIAM LYNN, T.S. SCOTT, and
DEAN VANBLOHN, individually and
in their official capacities as Township
officials,

            Defendants.

                                     ORDER

     AND NOW, this 20th day of December 2019, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.     Defendants’ Motion to Dismiss, October 4, 2019, ECF No. 12, is

            GRANTED IN PART and DENIED IN PART.

     2.     Count II is dismissed with prejudice.

     3.     Count I is dismissed with respect to Defendant Dean VonBlohn.

            Plaintiff may file an amended complaint with respect to Count I by

            December 31, 2019. If no amended complaint is filed by that date,

            Count I with respect to Defendant Dean VonBlohn will be summarily

            dismissed pursuant to Fed. R. Civ. P. 41(b).
4.   For the sake of clarity, Count I survives Defendants’ Motion to

     Dismiss with respect to Defendants Mahoning Township, William

     Lynn, and T.S. Scott.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -2-
